         Case 1:21-cr-00487-RBK Document 8 Filed 06/23/21 Page 1 of 2 PageID: 35



AO 98     (Rev. 8/85) Appearance Bond


                                      UNITED STATES DISTRICT COURT
                                                                  District of                          NEW JERSEY


         UNITED STATES OF AMERICA
                    V.
                                                                         APPEARANCE BOND
             JOSEPH GEROMINI

                        Defendant
                                                                         Case              CR      21-487(RBK)

        Surety:   We, the undersigned, jointly and severally acknowledge that we arid our                      ...



personal representatives jointly and severally, are bound to pay to the United States ofAmenca the sum
of $ 100,000 UNSECURED                                , (describe other security.)




The conditions ofthis bond are that the defendant                                            JOSEPH GEROMINI
                                                                                                           (Name)
is to appear before this court and at such other places as the defendant may be required to appear, m accordance with any
and all orders and directions relating to the defendant’s appearance in this case, including appearance for violation of a
condition of defendant’s release as may be ordered or notified by this court or any other United States District Court to
which the defendant may be held to answer or the cause transferred. The defendant is to abide by any judgment entered
in such matter by surrendering to serve any sentence imposed and obeying any order or direction in connection with
such judgment.

        It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which
shall continue until such time as the undersigned are exonerated.

        If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of
this bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of
the amount ofthis bond shall be due forthwith. forfeiture ofthis bond for any breach ofits conditions may be declared
by any United States Distnct Court having cognizance of the above entitled matter at the time of such breach and if the
bond is forfeited and if the forfeiture is not set aside or remitted, judgment, may be entered upon motion in such United
States District Court against each debtor jointly and severally for the amount above stated, together with interest and
costs, and execution may be issued and payment secured as provided by the Federal Rules of Criminal Procedure and
any other laws o.fthe United States.
         This. bond is     ed on
                           •         June 23, 2021             at          Camden, New Jersey
                                                    Date                                                      Place

Defendant71                    e’(r,VL__:                            Address I/Mly’1)L’13                  ur
          oseph                romini
Surety                                                               Address

Surety                           .          -   -          —         Address

         Signed and acknowledged before me                                 June 23. 2021
                                                           Date

                                                                                  WILLIAM T. WALSFL CLERK
                                                                                  Judicial Officer/Clerk


         Approved                                                                          Deputy Clerk
                         Judicial Officer
AO 9$     (Rev. 8/85)
      Case 1:21-cr-00487-RBK Document 8 Filed 06/23/21 Page 2 of 2 PageID: 36




                                             JUSTIFICATION OF SURETIES

       I, the undersigned surety, say that I reside at

                                        -
                                                                                      ; and that my net worth is the sum of

                                                                                  —
                                                                                          dollars    ($                 ).
       I further state that




                                                                                            Surety

       Sworn.to before me and subscribed in my presence
on
                                                                                             Date
at
                                                                     Place


                          Name
                                 and Title                                   Signature ofludicial Officer/Clerk




       I, the undersigned surety, state that I reside at

                                              -
                                                                                  -
                                                                                      ; and that my net worth is the sum of

                                                                                          dollars($                      ),


       .1 further state that




                                                                                            Surety

        Sworn to before me and subscribed in my presence
on
                                                                                             Date

at
                                                                     Place



                          Name and Title                                     Signature ofJudicaI Officer/Clerk



Justification Approved:
                                                  Judicial Officer
